In an action to recover damages for personal injuries, etc., the defendant Eliodoro Vera appeals from an order of the Supreme Court, Kings County (Hurowitz, J.), dated July 8, 1994, which denied *517his motion for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is affirmed, without costs or disbursements.
The appellant failed to submit sufficient evidence to rebut the presumption that at the time of the accident, the car owned by the appellant was driven by the defendant Ismael Vera with the appellant’s permission (see, Guerrieri v Gray, 203 AD2d 324, 325). O’Brien, J. P., Ritter, Hart and Goldstein, JJ., concur.